United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-2049
                    ___________________________

                         United States of America

                   lllllllllllllllllllll Plaintiff - Appellee

                                      v.

                             Jimmy Lee Ly,
                          True Name Jim Lee Ly

                  lllllllllllllllllllll Defendant - Appellant
                                  ____________

                Appeal from United States District Court
                 for the District of Minnesota - St. Paul
                             ____________

                       Submitted: October 5, 2012
                        Filed: October 12, 2012
                             [Unpublished]
                            ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.
       Jimmy Lee Ly appeals from the sentence the District Court1 imposed after Ly
pleaded guilty to a drug offense. His counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is
substantively unreasonable.

       We note that the written plea agreement contained an appeal waiver, and we
conclude that the waiver is enforceable. See United States v. Jennings, 662 F.3d 988,
990 (8th Cir. 2011) (noting that an appeal waiver is generally enforceable if the
appeal falls within the scope of the waiver, both the waiver and the plea agreement
were entered into knowingly and voluntarily, and enforcement of the waiver would
not result in a miscarriage of justice), cert. denied, 132 S. Ct. 2407 (2012). We have
independently reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75,
80 (1988), and we have found no non-frivolous issues.

      Accordingly, we dismiss the appeal, and we grant counsel’s motion to
withdraw.
                    ______________________________




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -2-